343 F.2d 758
Si ZENTNER, Plaintiff-Appellant,v.AMERICAN FEDERATION OF MUSICIANS OF the UNITED STATES AND CANADA and Associated Musicians of Greater New York, Local 802, affiliated with American Federation of Musicians of the United States and Canada, Defendants-Appellees.
No. 424.
Docket 29539.
United States Court of Appeals Second Circuit.
Argued April 6, 1965.
Decided April 6, 1965.

Godfrey P. Schmidt, New York City, for plaintiff-appellant.
McGoldrick, Dannett, Horowitz & Golub, New York City (Emanuel Dannett, New York City, of counsel), for defendants-appellees.
Before WATERMAN, FRIENDLY and ANDERSON, Circuit Judges.
PER CURIAM.


1
When the case was before Judge Weinfeld plaintiff challenged the Federation's "work dues equivalents" as violating § 302 of the Labor Management Relations Act of 1947, as amended in 1959, 29 U.S.C. § 186, and § 101(a) (3), of the Labor-Management Reporting and Disclosure Act of 1959, 29 U.S.C. § 411(a) (3). In this court the latter ground of attack was not pressed. The challenge under § 302 is baseless, for reasons well expressed in the opinion of Judge Weinfeld, reported at 237 F. Supp. 457, denying the application for preliminary injunctive relief.


2
We affirm the order below, and since it is obvious that there is no merit in plaintiff's claims, we direct that the court below dismiss the complaint.